DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Acknowledgment is made of applicant’s preliminary amendment, filed on 06/17/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "a spraying operation" in lines 8 and 11. Is this the same spraying operation or two different ones?  Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "its" in line 3. The claim is unclear as to which feature “its” is referring back to.  Thus, there is insufficient antecedent basis for this limitation in the claim. 
Claims 16-34 are rejected for their incorporation of the above through their dependency of claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 20-26, 28, 29, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerrer (US Patent No. 2,308,476).
Re: Claim 15, Gerrer discloses the claimed invention including a spray nozzle chip comprising:
a first layer (6) provided with a first layer orifice (11) (Depicted in Fig. 1),
a mechanically flexible nozzle layer (2) provided with a nozzle orifice (1) (Depicted in Fig. 1),
the spray nozzle chip having a valve functionality obtained by movement of the nozzle layer relative to the first layer due to pressure changes, wherein the nozzle orifice is closed when the nozzle layer is in a default non-pressurized state and wherein the nozzle orifice is opened and set in fluid communication with the first layer orifice when the nozzle layer is deformed due to pressure during a spraying operation, and wherein the spray nozzle chip comprises a sealing layer (3) configured to seal the nozzle orifice before initial use of the spray nozzle chip (Fig. 1, Col. 3, lines 4-6, holds nozzle layer in a sealed positon), the sealing layer being configured to rupture when the nozzle layer is deformed due to applied pressure during a spraying operation (Col. 3, lines 4-15, sealing layer ruptured by the nozzle layer during spraying).
Re: Claim 16, Gerrer discloses the claimed invention including the nozzle orifice has a nozzle orifice perimeter and wherein the nozzle orifice and the nozzle orifice 
Re: Claim 17, Gerrer discloses the claimed invention including the nozzle orifice perimeter is in contact with the first layer in the default non-pressurized state to thereby close the nozzle orifice (Depicted in Fig. 1).
Re: Claim 20, Gerrer discloses the claimed invention including the nozzle layer is mechanically more flexible than the first layer (Fig. 1, Col. 2, lines 17-45, first layer rigid).
Re: Claim 21, Gerrer discloses the claimed invention including each of the first layer and the nozzle layer is a membrane layer (Depicted in Fig. 1, both layers have thin portions forming a membrane).
Re: Claim 22, Gerrer discloses the claimed invention including the first layer is generally parallel with the nozzle layer (Depicted in Fig. 1).
Re: Claim 23, Gerrer discloses the claimed invention including the nozzle orifice has a nozzle orifice perimeter, and the nozzle layer has an internal built-in stress (8) that presses the nozzle layer to the first layer in the default non-pressurized state to thereby cover the nozzle orifice and the nozzle orifice perimeter (Fig. 1, 5, Col. 2, lines 32-37, internal stress placed on nozzle layer from the first layer).
Re: Claim 24, Gerrer discloses the claimed invention including one of the first layer and the nozzle layer has a protruding structure (8) which encircles the perimeter of the nozzle orifice and provides a sealing pressure to close the nozzle orifices in the default non-pressurized state (Fig. 1, 5, Col. 2, lines 32-37, internal stress placed on nozzle layer from the first layer).
Re: Claim 25, Gerrer discloses the claimed invention including one of the first layer a protruding structure (8); wherein the nozzle layer is in direct contact with and rest against the protruding structure when the nozzle layer returns to its default non-pressurized state (Fig. 1, 5, Col. 2, lines 32-37, internal stress placed on nozzle layer from the first layer)..
Re: Claim 26, Gerrer discloses the claimed invention including a substrate (5) supporting the first layer, which substrate is provided with a fluid supply orifice configured to supply fluid to the first layer orifice (Depicted in Fig. 1).
Re: Claim 28, Gerrer discloses the claimed invention including the first layer is a sieve layer 13 comprising a plurality of first layer orifices configured to be in fluid communication with the nozzle orifice when the nozzle layer is deformed due to pressure during a spraying operation (Depicted in Figs. 1, 5, 6).
Re: Claim 29, Gerrer discloses the claimed invention including the spray nozzle chip comprise a support layer (8) provided between a portion of the first layer and the nozzle layer to distance the nozzle layer from the first layer.
Re: Claim 31, Gerrer discloses the claimed invention including the first layer has a first surface which faces a second surface on the nozzle layer; wherein the first surface is irregular (12) (Fig. 1).
Re: Claim 32, Gerrer discloses the claimed invention including the nozzle chip is configured to break a passing fluid jet up into micro droplets (Col. 1, lines 10, provides a spray of droplets).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrer (US Patent No. 2,308,476).
Re: Claim 27, Gerrer discloses the claimed invention except for the cross-sectional area of the first layer orifice is smaller than the cross-sectional area of the nozzle orifice. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerrer by causing the first layer orifice to be smaller than the nozzle layer’s. Applicant appears to have placed no criticality on any particular angle (see Specification wherein it is required simply that the .
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrer (US Patent No. 2,308,476) as applied to claim 15 above, and further in view of Bloc (US 2016/0175863 A1).
Re: Claim 18-19, Gerrer discloses the claimed invention including except for the sealing layer is antibacterial and includes silver. However, Bloc discloses spray nozzle with a sealing layer (12) made with silver and is antibacterial (Para. 64, silver and antibacterial).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date including a silver and antibacterial layer as taught by Bloc, since Bloc states in paragraph 13 that such a modification provides microbiocidal or at least microbiostatic action on the product contained at least in the downstream part of the dispensing space between uses.
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrer (US Patent No. 2,308,476) as applied to claim 29 above, and further in view Skeath et al. (US Patent No. 6,189,214).
Re: Claim 18-19, Gerrer discloses the claimed invention including except for the support layer being a thin film. However, Skeath teaches discloses spray nozzle with a thin film support layer (42) provided between a portion of the first layer (68) and the nozzle layer to distance the nozzle layer (44) from the first layer. (Fig. 3, Col. 4, lines 63-67, thin film layer for spacing).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date including a thin film as taught by Skeath, since Skeath states in Col. 4, lines 65 that such a modification provides an ease of manufacturing that can be micromachined and precisely fused together. More preferably, the layers are formed of an etchable material that can be readily configured to suit their intended placement. Further, it has been held that the configuration of the claimed feature was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed feature was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrer (US Patent No. 2,308,476) as applied to claim 15 above, and further in view of Weston (US Patent No. 5,370,318)
Re: Claim 33-34, Gerrer discloses the claimed invention except for expressly stating what liquid is intended to be used with the device. However, Weston teaches medicament delivery device (74) comprises a container holder (66) and a medicament delivery member (69, 70); wherein medicament delivery member comprises a nozzle device holder (90) configured to hold the spray nozzle chip (Figs. 11-12, Col. 6, lines 1-41, medicament delivery device).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the medicament delivery device with the chip of Gerrer, since Weston states that such a modification provides a means for pressurizing fluid through a nozzle chip for spraying while allowing the user to use liquid, for . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simmons, Shay, Bachand, Burke, Sanborn, Giachino, and Brierly are cited disclosing various configuration of nozzle spray chips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754